       Case 2:20-cr-00013-WBS Document 31 Filed 11/10/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     MARIO GONZALEZ
6
7                                IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   )   Case No. 2:20-cr-00013-WBS
10                                               )
                              Plaintiff,         )   STIPULATION AND ORDER TO AMEND
11                                               )   BREIFING SCHEDULE
           v.                                    )
12                                               )
     MARIO GONZALEZ,                             )   Date: November 2, 2020
13                                               )   Time: 2:00 p.m.
                              Defendants.        )   Judge: Hon. Jeremy D. Peterson
14                                               )
15
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through Michael Redding, Assistant United States Attorney, attorney for Plaintiff,
17
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
18
     attorneys for MARIO GONZALEZ, that the parties to the case stipulate that the briefing
19
     schedule be amended as follows:
20
             Defense would have until November 5, 2020, to file pretrial motions, and the United
21
     States would have until December 2, 2020, to file an opposition. Defense would have until
22
     December 8, 2020, to file any reply. The hearing on the motion would remain on December 15,
23
     2020, unless changed by the Court.
24   ///
25
26   ///

27   ///

28   ///

      Stipulation and Order                          -1-
      Case 2:20-cr-00013-WBS Document 31 Filed 11/10/20 Page 2 of 3


1
     DATED: November 5, 2020
2                                      Respectfully submitted,
3
                                       HEATHER E. WILLIAMS
4                                      Federal Defender

5                                      /s/ Douglas J. Beevers
                                       DOUGLAS J. BEEVERS
6
                                       Assistant Federal Defender
7                                      Attorney for MARIO GONZALEZ

8    DATED: November 5, 2020           MCGREGOR W. SCOTT
                                       United States Attorney
9
                                       /s/ Michael Redding
10                                     MICHAEL REDDING
                                       Assistant United States Attorney
11                                     Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order              -2-
      Case 2:20-cr-00013-WBS Document 31 Filed 11/10/20 Page 3 of 3


1                                              ORDER
2            In consideration of the stipulation of the parties it is ORDERED that Defense shall file
3    any pretrial motions by November 5, 2020. The Government’s Opposition shall be due on
4    December 8, 2020. The Defendant’s reply shall be due on December 8, 2020.      The hearing date
5    is continued from Tuesday, December 15, 2020 to Tuesday, January 12, 2021 at 10:00 am.
6
7    Dated: November 9, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order                        -3-
